Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant amended the claim language as requested, and thus the objection is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanase (US20010020554A1, see IDS).
Regarding claim 1, Yanase discloses;
A control device for a hybrid vehicle (disclosed as a regeneration control device of a hybrid vehicle, abstract) including an engine (element 24, Fig 1), a battery (element 12, Fig 1), a power generation motor connected to an output shaft of the engine (disclosed as a generator, element 22 Fig 1, which is connected to the engine, paragraph 0024), and a drive motor connected to a drive shaft disclosed as a traction motor, paragraph 0022, element 10, Fig 1), the control device comprising an electronic control unit (element 40, Fig 1) configured to;
in a case when regenerative electric power of the drive motor exceeds an upper limit value of charging electric power permitted for the battery (disclosed as a relay fuse preventing excessively charging the battery, paragraph 0027), perform control such that the power generation motor is power-driven using electric power corresponding to a differential value between the regenerative electric power of the drive motor and the upper limit value of the charging electric power permitted for the battery to rotationally drive the engine (disclosed as the excess power generated going to the engine brake, paragraph 0041, S14, Fig 3), convert the differential value to a kinetic energy of the engine (disclosed as the excess power generated going to the engine brake, paragraph 0041, S14, Fig 3), convert the kinetic energy of the engine to an electric energy and charge the battery with the electric energy (disclosed as once the excess power no longer exceeds the battery capacity, charge the battery with the excess power, paragraph 0042), and 
when the regenerative electric power of the drive motor falls below the upper limit value of the charging electric power permitted for the battery, perform control such that the power generation motor is regeneratively driven to convert kinetic energy of the engine to electric energy and to charge the battery with the electric energy (disclosed as the brakes acting as a generator to charge a battery, paragraph 0022).  

Regarding claim 2, Yanase discloses;
The control device according to claim 1 (see claim 1 rejection), wherein the electronic control unit is configured to, when there is a stop request of the engine at the time of deceleration of the hybrid vehicle, execute stop control of the engine after the differential value between the regenerative electric power of the drive motor and the upper limit value of the charging electric power permitted for the disclosed as when the engine needs to stop in a case where the regenerative power of the brakes exceeds the chargeable portion of the battery [upper limit], enact engine braking using the excess power, paragraph 0044, S18 Fig 3).  

Response to Arguments
	The applicant argue on pages 4-5 of the remarks that Yanase does not disclose the amended claim material. The examiner respectfully disagrees. As recited above, Yanase does teach converting the excess energy into kinetic energy to act as the engine brake. This changes when the storage capacity of the battery is no longer exceeded, and resumes charging of the battery (which is in line with the applicant’s cited paragraph 0033 of the specification). Thus, Yanase discloses all elements of the amended claim, and the rejection is sustained.

	The applicant additionally argues that claim 2 is allowable based on the allowability of claim 1. In light of the above rejection, this argument is rendered moot. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662